ROBERTSON, Judge,
dissenting.
I would vote for reversal but cannot because of our supreme court's decision in Scrivener v. State (1982), Ind., 441 N.E.2d 954. In its reversal of the trial court's decision, the majority cites Serivenmer as controlling; but Scrivener is actually authority which supports an affirmance.
Greenwood was incarcerated in Illinois when the office of the Prosecutor of Vander-burgh County filed a detainer against him. Greenwood eventually decided to dispose of the charges against him in Vanderburgh County and, on October 14, 1998, filed a pro se DEMAND FOR SPEEDY TRIAL BY JURY with the Vanderburgh Superior Court. The next day, the prosecution indicated it would immediately proceed to have Greenwood returned to Vanderburgh County for the purpose of an initial hearing. When Greenwood eventually arrived, the trial court set a trial date of June 6, 1994. Greenwood later moved to have his charges dismissed because he had been deprived of his speedy trial right under the Interstate Agreement on Detainers, specifically under I.C. 35-33-10-4 (Article 8(a)).
The trial court found that Greenwood had properly complied with the requirements of 1.0. 85-83-10-4 with the filing of his pro se DEMAND FOR A SPEEDY TRIAL BY JURY and determined that the 180-day peri*645od had begun to run on October 14, 1998. The court also found that Greenwood had not waived the speedy trial provisions of that statute under the facts and cireumstances which were present when the court had set the trial date of June 6, 1994. The court further found that the State had failed to try Greenwood within 180 days of the proper filing. The court therefore ordered the cause dismissed and the trial date vacated. In its appeal of that order, the State contends Greenwood's pro se demand for speedy trial did not comply with the requirements of the Interstate Agreement on Detainers.
The Interstate Agreement on Detainers provides, in I.C. 35-33-10-4 (Article 8(b)):
The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of correction or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.
The majority has noted that it is necessary for the defendant to deliver his notice to the custodial officials so that they might fulfill their statutory obligations and forward the notice and appropriate certifications to the appropriate prosecutorial authorities.
In Scrivener, 441 N.E.2d 954, our supreme court reviewed the record to glean from it the chronological events relevant to the allegation of a violation of the 180-day limit imposed by the Interstate Agreement on De-tainers. Id. at 956. The review of those events, however, did not show that the defendant had delivered his notice to the custodial officials in Kentucky. He had delivered them to the Marion County Court in Indiana, and that delivery had commenced the 180-day restriction. Id. In light of the decision in Scrivener, the trial court in the present case was justified in its determination that Greenwood's DEMAND FOR A SPEEDY TRIAL BY JURY, delivered to the Vander-burgh Superior Court on October 14, 1998, had commenced the period, as well. The evidence and the law support the decision of the trial court,. While the decision in Seriv-ener might well be an anomaly, I am not authorized to overrule it.
For the above reasons, the decision of the trial court is appropriate. I therefore vote to affirm it.